Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The Applicants’ preliminary amendment filed June 7, 2019 is acknowledged.  Claims 1-3, 5 and 7 are amended.  Claims 11-14 are added. Now, Claims 1-14 are pending.


2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



4.	Claims 1-3, 5-7, 11 and 13-14 are rejected under 35 U.S.C. 102 (a)(1),(a)(2) as being anticipated by Morita (WO 2014 002919).
	For Claims 1, 3, 5-7 and 13-14, Morita discloses a method for preparing a coating composition, which comprises mixing a) 0.65 g Mvi0.10M0.15TPh0.75 (formula weight 106)(corresponding to Applicant’s Formula IA), b) 4.9 g Mvi0.25TPh0.75 (formula weight 108)(corresponding to Applicant’s Formula IIA), c) 0.16 g  MH0.60TPh0.40 (formula weight 85)(corresponding to Applicant’s Formula IB) and d) 1.5 g MH2DPh2 (MH0.67DPh20.33)(formula weight 108)(corresponding to Applicant’s Formula IIB) and e) a Pt-based hydrosilylation catalyst. The composition is deposited onto a substrate. ([0115]-[0116]) The formula weights of Mvi, Tph, M, MH and DPh2 (diphenylsiloxy) are 93, 113, 81, 67 and 190, respectively. As such, the number of formulae in moles for a) to d) are 0.006, 0.045, 0.002 and 0.014, respectively. The contents of phenyl group based on the total hydrocarbyl groups are both 50 mol% in components a) and b). The methyl contents based on the total hydrocarbyl groups in components c) and d) are 75 mol% and 67 mol%, respectively. The Si-H/Si-vinyl ratio in components a) and c) (corresponding to Applicant’s component I) is 1.5. The Si-H/Si-vinyl ratio in components b) and d) .
	
5.	Claims 4, 8-10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Morita does not teach or fairly suggest the presently claimed a) method set forth in Claims 3 and 12; and b) thickness and/or light diffuser set forth in Claim 8-10.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jim Seidleck, can be reached on (571) 272-1078.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

klp
March 27, 2021
/KUO LIANG PENG/Primary Examiner, Art Unit 1765